Citation Nr: 0605686	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-28 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983, from August 1986 to July 1987, and from January 1991 to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire that denied the veteran's claims of 
entitlement to service connection for a back condition, 
asthma, allergies, a right hand condition, a right shoulder 
condition, and scratched retina of both eyes.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In a September 2003 rating decision, the RO granted service 
connection for corneal scar of the right eye with a non-
compensable rating, effective May 9, 2001.

In August 2004, the Board denied service connection for a 
right hand disability, a right shoulder disability, and a 
left eye condition.  The Board also denied a compensable 
evaluation for corneal scar of the right eye, and remanded 
the issues of entitlement to service connection for a back 
condition, asthma, and allergies.  

After further development, in November 2005, the RO granted 
service connection for asthmatic bronchitis.  The remaining 
issues of entitlement to service connection for a back 
condition and allergies are once again before the Board.


FINDINGS OF FACT

1.  The veteran's back condition is related to his active 
duty service.

2.  The medical evidence does not establish that the veteran 
has allergies that are related to his active duty service.




CONCLUSIONS OF LAW

1.  A back condition was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).

2.  The criteria for establishing entitlement to service 
connection for allergies are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in May 2001 and 
August 2004, provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  By way of 
these letters, the veteran was furnished notice of the types 
of evidence needed in order to substantiate his claims of 
service connection, as well as the types of evidence VA would 
assist him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions, and was, by these letters, 
invited to send evidence relevant to his claims to VA.  

By way of an October 2001 rating decision, a September 2003 
Statement of the Case, and a November 2005 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claims, and the basis for the denial of his claims.  These 
documents, as well as the RO's VCAA and development letters, 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the appellant's service records, 
post-service medical treatment records, a VA examination in 
connection with his claims, and statements submitted by the 
veteran and his representative in support of his claim.  
Here, the Board also notes that this matter was previously 
remanded in order to afford the veteran an opportunity to be 
examined by a VA physician in connection with his claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Entitlement to service connection for a back 
condition and allergies.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, 
including arthritis, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a year following discharge from service.  38 C.F.R. 
§ 3.307, 3.309.  Further, service connection may be granted 
for disability proximately due to or the result of a service-
connected disability and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  A back condition.

Following a careful review of the record, the Board finds 
that the evidence is in favor of granting the veteran's claim 
of service connection a back condition.

In this case, the veteran has been diagnosed with 
degenerative arthritis of the lumbar spine.  The Board will 
therefore focus on the evidence that relates to whether the 
veteran's condition was incurred in or aggravated by the 
veteran's military service.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The service medical records in this case indicate that the 
veteran injured his back carrying a duffel bag and falling 
down stairs in early 1987.  A Medical Board dated in April 
1987 noted that the onset of the veteran's back pain was 
associated with a fall that the veteran sustained while 
carrying gear down some stairs in the barracks.  Initial 
treatment failed to relieve symptoms and the veteran was 
admitted in February 1987 for inpatient therapy and bedrest.  
The veteran's back pain, however, persisted and he was placed 
on profile.  Upon examination, the veteran had tenderness in 
the lower thoracic and lumbar area with a thoracic lumbar 
scoliotic curve to the right.  X-rays revealed a thoracic 
lumbar curve at the apex of t12 with about a 15 degree 
dextroscoliosis.  The Medical Board recommended that the 
veteran be found unfit for duty, in that he was unable to 
perform the duties of his rank and grade.  A further summary 
of the Medical Evaluation Board Proceedings noted that the 
veteran's mid to low back pain had its onset in January 1987 
and did not exist prior to service.  The veteran's lower 
thoracic lumbar dextroscoliosis was noted to have existed 
prior to service, but was indicated to have been permanently 
aggravated by service.

After service, the veteran's file indicates that the 
veteran's back pain subsided but then began to recur with 
increasing frequency.  The veteran is also noted to have 
sought treatment from a chiropractor for scoliosis.

In February 2005, the veteran was afforded a VA examination 
in connection with his claim.  The examiner indicated that 
the veteran's claims file was reviewed in connection with the 
examination. The veteran's medical history was noted, but the 
examiner stated (inexplicably) that he could find no evidence 
in the record to substantiate the veteran's claim that he 
fell down stairs, thereby causing or contributing to his low 
back pain.  Rather the examiner, found that all of the 
evidence pointed to the presence of a developmental left leg 
discrepancy that preexisted his military career, causing a 
pelvic tilt and persistent scoliosis.  The examiner then 
concluded that there was "no evidence to substantiate the 
fact the [the veteran's] back problem began while in the 
military or was exacerbated by his activities while in the 
military."

In light of the foregoing, the Board finds that the evidence 
is in favor of finding service connection for the veteran's 
back condition.  In reaching this determination, the Board 
notes that the veteran is competent to report his 
experiences, including his continued back pain since service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  And while 
the Board notes the negative opinion regarding nexus 
proffered by the VA examiner, the Board finds that this 
opinion is based on inadequate review of the veteran's 
service medical records.  These records, despite the February 
2005 examiner's indication otherwise, clearly indicate a fall 
in service and treatment therefore.  The veteran's condition 
was even found to be serious enough to warrant a Medical 
Board recommendation of discharge.  This was found to have 
been necessary only after the veteran's in-service fall.  
Based on the facts of this case, the Board finds that opinion 
of the February 2005 examiner should be afforded less weight, 
and that the indications of the April 1987 Medical Evaluation 
Board should carry the most weight.  See Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir.1999) 
(unpublished decision), cert. denied 120 S.Ct. 1251 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rationale basis for doing so is 
given).

Thus, as the Board finds that the evidence in the record is 
at least in equipoise, the Board resolves all reasonable 
doubts in the veteran's favor, and finds that the evidence 
supports the veteran's claim of entitlement to service 
connection for a back condition.  The appeal is granted.

B.  Allergies.

Following a careful review of the record, the Board finds 
that service connection is not warranted for allergies.  

The medical evidence in this case indicates no direct 
treatment for allergies in service, but does indicate that 
the veteran was referred to an allergy clinic in April 1987.  
The record also indicates that the veteran was treated by 
private physicians for what may have been allergies after 
discharge from service.  A VA respiratory examination was 
therefore requested by the Board in August 2004 in order to 
determine whether the veteran has allergies, and if so, 
whether such condition may be related to or had their onset 
during service.
 
In February 2005, the veteran was afforded a VA examination 
in connection with his claim.  The examiner noted that the 
veteran's claims file was reviewed in connection with the 
examination.  The examiner noted the veteran's respiratory 
history, to include several episodes of bronchitis in 
service.  After service, the veteran continued to have 
episodes of bronchitis and was eventually provided with an 
inhaler.  After examination, the veteran was diagnosed with 
asthmatic bronchitis, chronic, and chronic obstructive 
pulmonary disease, which was indicated to be related to his 
active duty service.  No other conditions or allergies were 
noted or discussed.  The veteran was subsequently service-
connected for asthmatic bronchitis. 

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran has presented evidence indicating 
that he suffers from asthma, no medical evidence has been 
presented that he has allergies that are related to his 
service.  In so finding, the Board notes that a lay person, 
such as the veteran, is not competent on his own to establish 
a medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(without a current condition, a claim for entitlement to 
service connection for this condition cannot be sustained).  
Because the medical evidence in this case is against a 
showing that the veteran currently has allergies that are 
related to service, there is no basis upon which to establish 
service connection for this condition.


ORDER

Entitlement to service connection for a back condition is 
granted.

Entitlement to service connection for allergies is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


